Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2021.01.12 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,812,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application is a broadened version of the patent above involve claiming limitations of a routing controller for controlling a network traffic path, the routing controller comprising a processor; a receiver configured to cooperate with the processor to receive routing advertisement information from a first network to a second network, wherein the routing advertisement information includes information about .
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1 – 10 and 11 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al (US 2006/0291446 A1).
Claim 11 (similarly Claim 1). Caldwell shows an apparatus for controlling a network traffic path (abstract; fig. 1: RCP), the apparatus comprising:  	a processor (fig. 14: processor); and  	a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor (fig. 14: memory-instructions), the programming instructions instruct the processor to:  	receive routing advertisement information from a first network to a second network (fig. 2: AS-A to AS-B via iBGP; fig. 3: P1 to P2 via RCP; [0042]: BGP updates can have a next hop attribute wherein the BGP Engine can advertise BGP routes with next hop addresses of other routers in the network; [0148]: closest egress routing entity--a routing entity that has both the shortest path to a given routing entity and is adjacent to a neighboring AS through which a communication can pass to reach its destination), wherein the routing advertisement information includes information of routing nodes in a third network connecting the first network and the second network ([0175]: link state advertisement--a routing and/or service update comprising information regarding an aspect and/or status of a link and sent at specified time so that other routers on a network can maintain lists of usable links and/or routes); and  	determine a path in the third network based on the routing advertisement information ([0032]: RCP can obtain both the IGP topology information and the best route to the destination from every router that learns a route from neighboring AS’s), wherein the path is used for transmitting data from the second network to the first network ([0064] and [0067]: path costs).
Claim 12 (similarly claim 2). Caldwell shows the apparatus according to claim 11, wherein the programming instructions instruct the processor to:  	determine a first border node in the third network communicating with the first network based on the routing advertisement information ([0130]: for each of the plurality of routing entities in the AS, via the one or more Interior Gateway Protocol (IGP) sessions with the routing entity, link state advertisements can be received from the routing entity… for each of the plurality of routing entities in the AS, via the one or more Interior Gateway Protocol (IGP) sessions with the routing entity, IGP topology information can be maintained. At activity 13400, for each of the plurality of routing entities in the AS, via one or more Internal Border Gateway Protocol (IBGP) sessions with the routing entity, available BGP routes associated with the routing entity can be learned in real-time… pair-wise shortest paths for all routing entities in the AS can be computed); and  	determine a second border node in the third network communicating with the second network based on the routing advertisement information (see above).
Claim 13 (similarly claim 3). Caldwell shows the apparatus according to claim 11, wherein the programming instructions instruct the processor to:  	determine a first border node in the third network communicating with the first network based on the routing advertisement information ([0042]: BGP updates can have a next hop attribute, the BGP Engine can advertise BGP routes with next hop addresses of other routers in the network); 
Claim 14 (similarly claim 4). Caldwell shows the apparatus according to claim 13, wherein  	the next hop routing node of the first border node is selected based on received routing plan information between the first border node and the second border node ([0063]: two pointers from route2 in the RIB-In for prefix2 to indicate that router2 and router3 have been assigned this route), wherein  	plan nodes in the routing plan information comprise at least one routing node between the first border node and the second border node ([0139]: adjacency--a relationship formed between selected neighboring routing entities and/or end nodes for the purpose of exchanging routing information).
Claim 15 (similarly claim 5). Caldwell shows the apparatus according to claim 13, wherein  	the next hop routing node of the first border node conforms to a preset constraint condition based on received routing plan information between the first border node and the second border node ([0061]: each BGP route has a next hop attribute that uniquely identifies the egress router where the route was learned), wherein  	plan nodes in the routing plan information comprise at least one routing node between the first border node and the second border node (fig. 6: trie tables).
Claim 16 (similarly claim 6). Caldwell shows the apparatus according to claim 15, wherein the programming instructions instruct the processor to:  	select a routing node communicating with the second border node ([0024]: RCP can make per-router routing decisions for an entire network; [0029]); and  	execute the following operations for the selected routing node until the selected routing node communicates with the first border node:  	determine whether routing nodes connected to the selected routing node comprise a routing node communicating with the first border node ([0061]: the path cost changes received from the OSPF Viewer might require the RCS to re-compute selected routes when the BGP decision process was used to select a route and the path cost to the selected egress router changes);  	in response to determining that the routing nodes connected to the selected routing node comprise the routing node communicating with the first border node, select the routing node communicating with the first border node as the next hop routing node ([0062]: router1 has been assigned the route1 for prefix2, whereas router2 and router3 have both been assigned route2 for prefix2); and  	in response to determining that the routing nodes connected to the selected routing node do not comprise the routing node communicating with the first border node, select a routing node conforming to the preset constraint condition from routing nodes connected to 
Claim 17 (similarly claim 7). Caldwell shows the apparatus according to claim 13, wherein the next hop routing node of the first border node conforms to a preset constraint condition ([0063] and fig. 7: path cost and attributes).
Claim 18 (similarly claim 8). Caldwell shows the apparatus according to claim 17, wherein the programming instructions instruct the processor to:  	select a routing node communicating with the second border node ([0029]: the BGP decision process at each router can select the route with the closest egress router, in terms of the IGP path costs);  	execute the following operation for the selected routing node until the selected routing node communicates with the first border node:  	select a routing node conforming to the preset constraint condition from routing nodes connected to the selected routing node communicating with the second border node as the next hop routing node ([0061]: the RCS performs per-router route selection and stores the selected routes in a per-router RIB-Out).
Claim 19 (similarly claim 9). Caldwell shows the apparatus according to claim 16, wherein the programming instructions instruct the processor to:  	when data of a plurality of the second networks need to be transmitted to the first network, for the second network, determine the routing node conforming to the preset constraint condition from at least one unselected routing node connected to the selected routing node communicating with the second border node as the next hop routing node ([0063]: upon receiving a withdrawal of the prefix from this next-hop attribute, the RCS reruns the decision process for each router in this list, with the remaining routes in the RIB-In, for those routers and prefix).
Claim 20 (similarly claim 10). Caldwell shows the apparatus according to claim 18, wherein the programming instructions instruct the processor to:  	when data of a plurality of the second networks need to be transmitted to the first network, for the second network, determine a routing node conforming to the preset constraint condition from at least one unselected routing node connected to the selected routing node communicating with the second border node as the next hop routing node ([0063]: upon receiving a withdrawal of the prefix from this next-hop attribute, the RCS reruns the decision process for each router in this list, with the remaining routes in the RIB-In, for those routers and prefix).
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Karasaridis et al, US 2013/0262697 A1: a system for routing content based on real-time feedback wherein a route controller exchanges routes with provider edge routers within a CDN provider network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        21st March 2022